Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (US 2009/0319022; “Hartley” ‘022) in view of Hartley et al. (US 2011/0257731; “Hartley ‘731”) and Chuter (US 6,814,752).
Hartley ‘022 discloses a vascular prosthesis graft device comprising a first component (bottom part of smaller diameter portion; see examiner-annotated reproduction of fig. 2 below, noting that the term “component” is being given its broadest reasonable interpretation of “a part or element of a larger whole”: https://www.lexico.com/en/definition/component) comprising a graft material and a second component (see examiner-annotated reproduction of figure 2 below) 

    PNG
    media_image1.png
    531
    764
    media_image1.png
    Greyscale

As described in the specification of the instant application (see par. [0045] of US 2018/0098837), the phrase “major diameter” may refer to any diameter of a major portion of a component, and therefore is not limited to any particular diameter within the major portion (i.e., it does not have to be the maximum diameter, or average diameter, etc.). At least one of the first and second components is supported by a wire frame material (16; figs. 1,2). First and second 
Hartley ‘731 discloses another vascular prosthetic graft comprising a first component (6; fig. 1,2) and a second component (8,10), the second component comprising a shoulder (18) extending radially outwardly of a major diameter of the second component, the second components comprising graft material and a wire frame material. Like Hartley ‘022, the prior art device of Hartley ‘731 can be deployed in the thoracic arch of a patient (see fig. 8). Hartley ‘731 discloses that the device further comprises a first stent (114), wherein one end of the first stent is received in a first internal tube associated with the shoulder, and a second stent (116), wherein one end of the second stent is received in a second internal tube associated with the shoulder. The second end of the first stent member (114; fig. 8; [0052]) is adapted to be received within the brachiocephalic artery (96; fig. 8) and a second end of the second stent member (116) is adapted to be received within the left common carotid artery (98). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hartley ‘022 to include first and second stent members received in the first and second openings, the second ends of the stent members adapted to be received within the brachiocephalic artery and left common carotid artery since such a configuration is known in the art of branching thoracic arch prosthetic graft devices according to Hartley ‘731 and allows treatment of the branching arteries in addition to the thoracic arch.
Hartley ‘022 also fails to disclose that the first component has a proximal section and a distal section, the distal section connecting to the shoulder, wherein the proximal section, in a fully deployed state of the graft device, has an outer diameter larger than an outer diameter of the distal section. 
Chuter discloses another graft device configured to be placed along a patient’s aortic arch. The graft device of Chuter comprises a first component (56,54; figs. 1 and 9) and a second component (52), the second component defining a radially outward extending shoulder (74) on which first and second openings (which let into limbs 62, 64) are defined, similar to the device of Hartley ‘022. Chuter discloses that the first component may comprise a proximal section (54) and a distal section (56), with the proximal section (54) extending from a proximal end of the graft device to connect to the distal section (56), and with the distal section connecting with the shoulder (74), and wherein the proximal section (54), in a fully deployed state of the graft device, has an outer diameter larger than an outer diameter of the distal section (56) (fig. 1; col. 3, ll. 38-48; col. 5, line 63-col. 6, line 27). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Hartley ‘022 to construct the first component with proximal and distal sections as claimed, the proximal section having a larger outer diameter than the distal section as taught by Chuter for the predictable result of providing a midsection having a circumference less than that of the second component and the proximal section of the first component to provide space for the stents extending from the openings and wider end segments large enough to securely engage the aorta. As disclosed by Chuter, the superior and inferior ends of the graft formed on either side of the narrower midsection may have the same circumferential and radial dimensions. 
The second component of Hartley ‘022 as modified in view of Hartley ‘731 and Chuter, in a region spaced apart from the shoulder (e.g., near end remote from shoulder), has a major diameter that is about equal to the major diameter of the first component, wherein the major diameter of the first component is the diameter taken at the proximal section (i.e., enlarged end 
Regarding claim 29, the shoulder extends radially a distance from a horizontal defined through the second component (e.g., the horizontal may be considered the longitudinal axis of the second component at its larger diameter portion) to a position aligned with a major diameter of one portion of the first component.
Regarding claim 31, the shoulder extends at a non-orthogonal angle relative to a horizontal defined through the second component (see fig. 2 – “a horizontal” is understood to be parallel to the longitudinal axis of the second component). 
Regarding claim 32, the second component, in the region spaced apart from the shoulder (e.g., at its distal-most, enlarged end) appears to be substantially concentric with the first component (e.g., at least enlarged end portion of first component) in view of fig. 1 of Chuter, and such a modification to the prior art of Hartley ‘022 in view of Hartley ‘731 and Chuter would have been obvious in view of fig. 1 of Chuter, and Chuter’s teaching that the first and second end sections (i.e., enlarged end sections) of the graft device have the same circumferential and radial dimensions in order to engage the wall of the aorta on either side of the narrowed midsection. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley ‘022 in view of Hartley ‘731 and Chuter, as applied to claim 26 above and further in view of Hartley et al. (US 2003/0199967; “Hartley ‘967”). Hartley ‘022 in view of Hartley ‘731 and Chuter discloses the invention substantially as stated above, including that each opening extends into the second component, but fails to disclose that they extend at an angle relative to a horizontal defined through the second component. 
Hartley ‘967 discloses another thoracic arch prosthetic graft device having openings (125/129) into which branching stents (e.g., 127; fig. 7) may be inserted, the branching stents extending into the brachiocephalic and left common carotid arteries (109,111). The openings .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley ‘022 in view of Hartley ‘731 and Chuter, as applied to claim 26 above and further in view of Hartley et al. (US 2013/0013053; “Hartley ‘053”). Hartley ‘022 in view of Hartley ‘731 and Chuter discloses the invention substantially as stated above, including that each opening extends into the second component, but fails to disclose that they extend at an angle relative to a horizontal defined through the second component. 
Hartley ‘053 discloses another thoracic arch prosthetic graft device having openings (13/24/26 and 15/24/26; figs. 1-3) in a shoulder region of the graft device, the openings allowing catheterization of the brachiocephalic and left common carotid arteries (best seen in fig. 8). The openings extend into the main graft body at an angle relative to a horizontal defined through the main graft body ([0011]). Hartley ‘053 discloses this angled orientation as a known alternative to openings that extend parallel to the longitudinal axis of the main graft body ([0012]). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Hartley ‘022 to position the openings such that they extend into the main graft body at an angle relative to a horizontal defined through the main graft body in view of the teachings of Hartley ‘053, which discloses angled branch openings as a known alternative to branch openings that 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the amended claims are now rejected in further view of Chuter, as discussed above in detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






KSH 2/11/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771